Per Curiam:

The appeal herein is dismissed for the want of a substantial federal question. Waters-Pierce Oil Co. v. Texas (No. 1), 212 U. S. 86, 108, 111; Fox v. Washington, 236 U. S. 273, 277, 278; Miller v. Strahl, 239 U. S. 426, 434; Omaechevarria v. Idaho, 246 U. S. 343, 348; Hygrade Provision Co. v. Sherman, 266 U. S. 497, 501, 502, 503; Sproles v. Binford, 286 U. S. 374, 393; Lavine v. California, 286 U. S. 528. In so far as the papers whereon the appeal was allowed seek review of the ruling of the Supreme Court of Colorado upon the asserted denial of rights under the Federal Constitution by the proceedings before the State Board in this cause, not involving the validity of any statute of the State, such papers are treated as a petition for writ of certiorari (§ 237(c), Judicial Code as amended by the . Act of February 13, 1925, 43 Stat. 936, 938) and certiorari is denied.